NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT HENDERSON,                               No. 15-55298

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-05960-DDP-
                                                 PJW
   v.

 JP MORGAN CHASE & COMPANY; et                   MEMORANDUM*
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Robert Henderson appeals pro se from the district court’s order dismissing

his action alleging fraud and theft in connection with his veteran’s benefits. We

have jurisdiction under 28 U.S.C. §1291. We review for an abuse of discretion the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal of an action for failure to comply with a court order.

Malone v. U.S. Postal Serv., 833 F.3d 128, 130 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion in dismissing Henderson’s

action because Henderson failed to comply with court-ordered discovery even after

the district court warned him that noncompliance could result in dismissal, and

granted him three months to show good cause for his noncompliance. See id.

(setting forth the five factors the district court must consider before dismissing an

action for failure to comply with a court order).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    15-55298